United States Court of Appeals
                                       For the Seventh Circuit
                                       Chicago, Illinois 60604


                                          August 28, 2007

                                               Before

                      Hon. KENNETH F. RIPPLE, Circuit Judge

                      Hon. DANIEL A. MANION, Circuit Judge

                      Hon. DIANE P. WOOD, Circuit Judge


Nos. 05-1442

CHRISTOPHER M. STEVENS,                                 Appeal from the United States District
                                                        Court for the Northern District of Indiana,
               Petitioner-Appellant,                    Hammond Division.

               v.                                       No. 03 C 5

DANIEL R. MCBRIDE, Superintendent,                      Allen Sharp, Judge.

               Respondent-Appellee,


                                            ORDER

       Respondent-Appellee filed a petition for rehearing and rehearing en banc on July 2, 2007,
and Petitioner-Appellant filed a petition for rehearing and rehearing en banc on July 27, 2007.
No judge in regular active service has requested a vote on the petitions for rehearing en banc, and
all members of the original panel have voted to DENY rehearing. Accordingly,

       IT IS ORDERED that the petitions for rehearing and rehearing en banc are DENIED.

       IT IS FURTHER ORDERED that the opinion released on June 18, 2007, is amended as
follows:


       Section III of the original opinion is withdrawn, and is replaced with the following new
       section:
Appeal no. 05-1442                                                                      Page 2

                                              III

                     For the foregoing reasons, the judgment of the district court is
             AFFIRMED to the extent that it denies habeas corpus relief with
             respect to Stevens’s conviction, and it is otherwise VACATED .
             The case is REMANDED with instructions to issue a writ of habeas
             corpus that vacates the current sentence of capital punishment.
             The State of Indiana is free to conduct a new death penalty hearing,
             providing that it files appropriate documents seeking such relief
             within 120 days of the mandate from this court.